Citation Nr: 0303322	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  02-02 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left knee 
osteochondritis dissecans, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 28, 1974 to August 
6, 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for left knee osteochondritis dissecans on the 
grounds that new and material evidence had not been submitted 
to reopen the claim.  In October 2002, the veteran testified 
at a hearing before the undersigned; a transcript of that 
hearing is associated with the claims file.


FINDINGS OF FACT

1.  By unappealed rating action dated in December 1975, the 
RO denied service connection for left knee osteochondritis 
dissecans.

2.  The evidence received since the RO's December 1975 rating 
action includes such that is not cumulative or redundant of 
evidence previously of record and that is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for left knee 
osteochondritis dissecans.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.303 (2002).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 1991); 38 
C.F.R. 3.306(a)(b)(c) (2002).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 1991).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.

Analysis

By rating action of December 1975, the RO denied service 
connection for left knee osteochondritis dissecans on the 
grounds that it existed prior to service and had not been 
aggravated thereby.  The evidence considered at that time 
included the veteran's service medical records, which showed 
a complaint of occasional left knee pain at service entrance.  
The veteran was hospitalized for evaluation of left knee 
complaints later in July and in August 1974.  The medical 
history indicated that the veteran had had left knee pain 
since he first started basic training.  After examination, 
the diagnosis was symptomatic left knee osteochondritis 
dissecans which existed prior to service.  An August 1974 
medical board report indicated that the veteran had pre-
existing left knee disability that was not incident to 
service and that had not been aggravated thereby.  Also 
considered were VA medical records dated from June to 
November 1975, which show continuing post-service treatment 
of the veteran for his left knee.  The RO notified the 
veteran of the December 1975 RO determination by letter dated 
in January 1976.  The veteran did not initiate an appeal to 
the Board within one year and the decision became final.  
38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1975); see also 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2002).

The evidence added to the record since the final December 
1975 RO decision includes a December 2001 medical opinion 
from F. Meachum, D.O.  Dr. Meachum opined that the veteran's 
left knee osteoarthritis was the result of an in-service 
injury due to a fall off horizontal bars.  Also of note is 
that at the October 2002 Board hearing the veteran testified 
that he had had no left knee problems prior to his period of 
military service, but that his left knee disorder began only 
after his fall off the horizontal bars during service.

The Board finds that the above-cited evidence is "new," in 
that it was not previously considered by agency 
decisionmakers, and also that it is "material" for the 
purpose of reopening the claim, as it shows the current 
existence of a left knee disability which has been causally 
related to service by a competent medical professional.  The 
Board thus finds that this new evidence is so significant 
that it must be considered to fairly decide the merits of the 
claim of entitlement to service connection for left knee 
osteochondritis dissecans.  As such, the claim is reopened.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  

The Board will assume for the purpose of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  The decision herein reflects, 
however, that the Board has reopened the veteran's claim, a 
decision entirely favorable to the veteran.  Moreover, the 
Board has determined that additional RO consideration and 
remand development is indicated in this case and will be 
accomplished prior to consideration of the merits of the 
veteran's service connection claim.  As such, the VCAA and 
implementing regulations do not prevent the Board from 
rendering a decision on this aspect of the claim and all 
notification and development action needed to render a fair 
decision on this claim on appeal has been accomplished.


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the claim of entitlement to 
service connection for osteochondritis dissecans of the left 
knee is granted.


REMAND

In light of the above reopening, the RO must next re-
adjudicate the claim on the basis of a de novo review of the 
entire evidence of record, both old and new, prior to further 
appellate consideration by the Board.  Furthermore, appellate 
review of the record and the veteran's October 2002 hearing 
testimony discloses that the record is incomplete with 
respect to VA and private medical records that have not been 
obtained.  Further, based on the evidence of in-service knee 
problems and a continuity of symptomatology thereafter, as 
well as a contemporary opinion relating the veteran's left 
knee problems to service, a medical nexus opinion must be 
obtained to fulfill VA's duty to assist.

Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

1.  The RO should undertake all necessary 
development to contact the veteran for 
identification of, and then to obtain and 
associate with the claims folder all 
outstanding pertinent VA and private 
medical records of treatment and 
evaluation of the veteran for a left knee 
disorder.  In particular, the RO should 
contact the VA Medical Center in Fort 
Wayne, Indiana, and obtain all inpatient 
and outpatient records of clinical 
treatment or diagnostic testing of the 
veteran pertinent to a left knee 
disability during the 1960's.  After 
obtaining signed authorization from the 
veteran, the RO should obtain all 
clinical, hospital or other medical 
reports pertaining to treatment or 
evaluation of the left knee from the 
following:  Detroit Old Receiving 
Hospital (from approximately October 1974 
to late 1976); Dr. P. Mathis, located at 
5470 Chene, Detroit, Michigan (from in or 
around November 1974); and F. Meachum, 
D.O., located at 3646 Mt. Elliott, 
Detroit, Michigan 48207.  The RO should 
also obtain pertinent records from any 
other relevant sources or facilities 
identified by the veteran.  If any 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims folder, and the veteran and his 
representative so notified.  The veteran 
may also submit any medical records in 
his possession, and the RO should give 
him the opportunity to do so prior to 
arranging for him to undergo a VA 
examination.

2.  After additionally received records 
have been associated with the claims 
folder, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the nature and etiology of 
existing left knee disability.  The 
notice to the veteran and his 
representative to report for the 
examination should include citation of 
the provisions of 38 C.F.R. § 3.655(a), 
(b) (2002), specifically advising the 
veteran that if he fails to report for 
the examination without good cause his 
claim shall be rated based on the 
evidence of record.  

a.  The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examining 
physician; review of such should be 
reflected in the completed examination 
report.  

b.  All indicated tests and studies 
should be performed, a narrative 
interpretation of which should be 
associated with the completed examination 
report.  

c.  The examiner is requested to identify 
the correct diagnoses for each currently 
manifested left knee disability.

d.  For each diagnosis, the examiner is 
requested to state whether such existed 
prior to the veteran's entrance into 
active military service and to explain 
the basis for such conclusion by citing 
to specific medical records.  

e.  For each left knee disability found 
to have existed prior to service, the 
examiner is requested to state whether or 
not such increased in severity during 
active service, and if so, whether or not 
such increase was due to the natural 
progress of the condition.  

f.  For each left knee disability not 
found to have existed prior to service, 
the examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that such had its onset 
during military service or is otherwise 
causally related to any incident of 
service.  

All examination findings, together with 
the complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.

3.  Thereafter, the RO must also review 
the claims file and ensure that all 
requested remand development as well as 
any notification and development action 
required by the VCAA is completed.  Any 
indicated corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Following satisfactory completion of 
the requested development and any further 
indicated development, the RO should re-
adjudicate the claim of entitlement to 
service connection for left knee 
osteochondritis dissecans on a de novo 
basis.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
veteran and his representative.  That 
supplemental statement of the case should 
include recitation of the evidence 
considered, all potentially applicable 
laws and regulations (to include those 
pertaining to the presumption of 
soundness and the presumption of 
aggravation), and the legal bases for the 
denial.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  The veteran may furnish additional evidence and/or 
argument during the appropriate timeframe.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
	J. M. Daley
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



